DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-21 and 23-33 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks from AFCP2.0, filed 2 August 2022, with respect to Claims 1-2, 4-21 and 23-33 have been fully considered and are persuasive.  The 103 rejection of Claims 1-2, 4-21 and 23-33 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-21 and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are consistent with previously indicated allowable subject matter by the Examiner in the most recent Office Action. Specifically, the limitation “wherein the first switching signal and the second switching signal are periodic square waves, and the first switching signal and the second switching signal are inverted” is considered allowable. Support for the amendments is located in previously presented claims as well as Figs. 4 and 6-8, and the corresponding descriptions. The closest prior art of record, Hu and Kang, teaches an analog front-end circuit with multiple switches but fails to teach the driving technique wherein the driving signals are only inverted square waves, which means those periods do not overlap. 
As such, Claims 1-2, 4-21 and 23-33 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627